Name: Council Regulation (EEC) No 169/83 of 24 January 1983 introducing quantitative restrictions on the imports of certain categories of wood in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 23/26 Official Journal of the European Communities 26. 1 . 83 COUNCIL REGULATION (EEC) No 169/83 of 24 January 1983 introducing quantitative restrictions on the imports of certain categories of wood in France THE COUNCIL OF THE EUROPEAN COMMUNITIES, similar species of coniferous wood originating in third countries by way of derogation from Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and from Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from State-trading countries (2) ; Whereas in applying these quantitative restrictions, the importance of maintaining traditional trade patterns and contracts concluded previously under normal conditions should, in so far as possible, be taken into account, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Regulations (EEC) No 288/82 and (EEC) No 1765/82, imports into France of the products listed hereafter originating in and coming from third countries shall be subject in 1983 to a quota of 1 750 000 m3. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the French Government has informed the Commission that French forestry was seriously affected by the storm which occurred on 7 November 1982 ; whereas the volume of trees blown down, damaged or uprooted in 20 departements particularly in the 'Massif Central ', reaches 1 1 000 000 m3, of which 80 % was resinous, representing more than half of the amount normally felled in a full year in all of France ; whereas to make use of these trees will involve a production of sawn wood which is estimated at 350 000 m3 of fir and spruce and 1 000 000 m3 of other conifers ; Whereas, especially as regards sawn wood of fir and spruce , the disposal of the said quantity of 350 000 m3 on a rigid market which combines a supply, which shows a sudden surplus, and an inelastic demand creates considerable difficulties which are likely to provoke serious disturbances in the sector concerned ; whereas these difficulties of disposal also risk hin ­ dering the removal of these trees that have been blown down thus endangering the preservation of forests in the regions affected ; Whereas, in order to resolve the consequences of this natural disaster, the French Republic introduced an urgent programme involving a series of aids for the producers concerned ; Whereas this programme is nevertheless insufficient to solve all the aspects of the problem and in particular to ensure the disposal of the surplus quantity of sawn wood of fir and spruce on the market ; Whereas the size of this natural disaster and its conse ­ quences for the sector concerned and the preservation of the forests in the regions affected justifies the intro ­ duction on an exceptional and temporary basis of quantitative restrictions on imports into France of CCT heading No NIMEXE code Description ex 44.05 C 44.05-40 Other coniferous wood sawn Il lengthwise, sliced or peeled, but not further prepared, of a thick ­ ness exceeding 5 mm Article 2 Imports which are in transit to France or effected pursuant to contracts previously concluded under normal conditions shall be excluded from the applica ­ tion of the restriction laid down in Article 1 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1983 . (') OJ No L 35, 9 . 2. 1982, p . 1 . (2) OJ No L 195, 5 . 7. 1982, p . 1 . 26 . 1 . 83 Official Journal of the European Communities No L 23/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1983 . For the Council The President H. W. LAUTENSCHLAGER